Citation Nr: 1508069	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  

The Board subsequently remanded the case for further development in July 2013, March 2014, and September 2014.  That development was completed, and the case was returned to the Board for appellate review.


FINDING OF FACT

The Veteran's benign paroxysmal positional vertigo is at least as likely the result of exposure to a concussive blast in service as it is the result of any other cause or factor.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for benign paroxysmal positional vertigo have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Without deciding whether the notice and development required has been satisfied with respect to the issue on appeal, the Board concludes that this duty does not preclude the Board from adjudicating this claim, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III. Benign Paroxysmal Positional Vertigo (BPPV)

The Veteran asserts that he has vertigo as a result of his active military service. Specifically, he states that he began to experience dizziness and loss of balance in 1945 during combat on the island of Iwo Jima.  The Veteran recalls that an enemy shell impacted in the area of fellow marines who were killed.  He reports that he was knocked to the ground by the concussive blast, and, for several days thereafter, lost his hearing and experienced dizziness.  The Veteran states that he later went to the battalion sick bay on many occasions for recurrence of dizziness.  He was given medication and returned to duty.  The Veteran maintains that he has had intermittent dizziness since service, and that he currently has vertigo that is related to his combat service.  Thus, he contends that service connection is warranted for vertigo.

Pursuant to the Board's March 2014 and September 2014 remand directives, the Veteran's claims file was referred to a suitably qualified VA physician for a medical opinion regarding the nature and etiology of the Veteran's vertigo.  The examiner noted that the Veteran had been diagnosed with BPPV in December 2010 and stated, in an October 2014 supplemental opinion, that a detailed review of the Veteran's treatment records led him to conclude that the Veteran in all probability did have BPPV.  The weight of the evidence thus demonstrates that the Veteran has a current disability for VA service connection purposes.

The Veteran's available service treatment records do not contain evidence of the events as described by the Veteran, although the National Personnel Records Center has indicated that some of his records were destroyed in a fire.  Even so, under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  See 38 C.F.R. § 3.304(d); Colette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The Veteran's official service records document that he participated in action against the enemy as a field artillery crewman on Iwo Jima from February 1945 to March 1945. As the Veteran's stated experiences are consistent with the circumstances, conditions, and hardships of his combat service, and there is no clear and convincing evidence to the contrary, the Board finds that the incident when he was knocked down by an enemy shell, and his in-service symptoms of dizziness and loss of balance, occurred based on his lay statements, and the Board concedes the in-service injury element required for service connection.  The only question remaining is whether the Veteran's current BPPV arose during service and/or was caused by this in-service injury.

A VA medical opinion was sought regarding the etiology of the Veteran's BPPV.  In an April 2014 report, the VA examiner opined that the Veteran's vertigo was less likely than not a result of the claimed injury suffered in 1945, because there was no documentation other than the Veteran's reported history that the Veteran was treated for vertigo prior to 2010.  In September 2014, the Board remanded the case for an addendum opinion, noting that private treatment records documented complaints and treatment for dizziness and vertigo dating back to 1999.  An addendum opinion was provided in October 2014.  The examiner noted the Veteran's report to another VA physician in 2008 that he had experienced intermittent dizziness his entire life and had been unable to ride on a merry-go-round without dizziness, but the examiner also commented that dizziness and vertigo were denied in numerous subsequent VA and private examinations and reviews of symptoms.  The VA examiner concluded that he could not render an opinion regarding causation of the Veteran's BPPV without resorting to mere speculation because of the contradictory nature of the medical evidence. 

It is well established that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In Jones v. Shinseki, the Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  See 23 Vet. App. 382 (2010).  The Veteran has reported, and is competent to report, intermittent episodes of dizziness and vertigo since service.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Although the examiner stated that he cannot come to a conclusion without resorting to speculation  because the medical evidence is contradictory, the Board notes that the fact that the Veteran did not report presently-experienced dizziness at any individual examination during a review of symptoms does not contradict his assertions of intermittent vertigo throughout his adult life.  Such notations would only truly be contradictory had the Veteran reported constant dizziness or vertigo since service, as the descriptor of vertigo as intermittent necessarily means there were periods where dizziness was not presently manifested.  While the Board could remand the case for another opinion on the matter, the Board finds the current evidence of record to be at least in equipoise such as to allow resolution of all reasonable doubt in the Veteran's favor regarding the existence of a nexus between the Veteran's in-service injury and his current BPPV. 

A February 1999 treatment record from a private hospital states that the Veteran was brought in by ambulance with dizziness of such severity that he could not sit up straight.  The Veteran was noted to have a past longstanding medical history of vertigo on an intermittent basis.  The impression was benign positional vertigo.  In February 2008, the Veteran reported to a private ENT with complaints of dizziness.   He noted that this particular period of problems with dizziness and vertigo lasted for an approximately 6-7 week period, but stated that he had experienced problems with balance and vertigo almost his entire life.  The Veteran noted that he was blown off his feet with a concussion during service and that his balance had never been good since that time, noting that after returning from service, he could never go on a merry-go-round or do anything that tested his balance.  The Board finds this statement regarding intermittent dizziness since service particularly credible, as it was made to a physician for treatment purposes more than three years prior to filing a claim for service connection with VA.  The private ENT diagnosed dizziness/vertigo and listed the cause as, "? Meniere's disease vs. trauma from concussive episode during WWII."  An October 2011 private treatment record also noted the Veteran's report of having chronic intermittent imbalance since a mortar round landed in a foxhole next to him during service, and stated that the Veteran had some noise-induced sensorineural hearing loss, probably attributable to noise exposure in WWII, and imbalance apparently due to the same.  Although there is a large stretch of time between when the Veteran exited service and the earliest post-service treatment record in the claims file, the Veteran reported, on his July 2012 Notice of Disagreement, that he received treatment immediately following his discharge from service.  He stated that his doctor in the late 1940s told him that his vertigo and imbalance were caused by the severe concussion from the shell burst in service, and that another physician he saw, beginning in 1952, stated the same, and prescribed Dramamine.  Due to the age of these records and the subsequent deaths of the physicians, the Veteran stated that records of such treatment are unavailable.  The Board finds the Veteran's statements to be credible, and notes that the Veteran is competent to report what he was told by medical professionals.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a lay person is competent to report a contemporaneous diagnosis provided by a physician).  Thus, when considering the aforementioned, the Board finds that the evidence demonstrates that the Veteran has experienced intermittent dizziness/vertigo since separation from service, and the evidence is at least in equipoise such as to allow the Board to resolve all reasonable doubt in the Veteran's favor in finding that the Veteran's BPPV is the result of a conceded concussive blast during combat.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.   

In sum, the evidence demonstrates that the Veteran has a current disability of BPPV; the Veteran's in-service injury from a concussive blast during combat is conceded; and, resolving all reasonable doubt in the Veteran's favor, his current BPPV is as likely the result of the in-service injury as it is the result of any other cause or factor.  Thus, the Board concludes that service connection for BPPV is warranted on a direct basis.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304; Gilbert, 1 Vet. App. at 54.  


ORDER

Service connection for benign paroxysmal positional vertigo is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


